DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the amendment to the claims, the rejection claim 11 under 35 U.S.C. 112b has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.  Claims 1-6, 8-14, 22, 23, 27, 30-33, 35-40 are currently pending and rejected.

Terminal Disclaimer
The terminal disclaimer filed on November 19, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number: 16/414,715 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
As a result, the obviousness-type double patenting rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6, 9, 11-14, 27, 31 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibele (WO 2014152539) in view of Machado (US 20110253562), Wood (US 20140154370), Annous (US 20170332674) and Speronello (US 6676850).
Regarding claim 1, Kibele teaches a package (see paragraph 41, “a package”; paragraph 42 “rigid containers”) in a closed container having a product located therein (see paragraph 42: “product such as foodstuffs and medicines”; paragraph 62, “the container 61 is closed”).  Regarding the packages being for inhibiting or preventing growth of microbes and/or for killing microbes it is noted that Kibele teaches on paragraph 22, 34 and 36 that the material that is to be released as an active agent can be an antimicrobial agent.  As such, it would have been obvious to one having ordinary skill in the art that Kibele encompassed inhibiting or preventing growth of microbes and/or for killing microbes in a closed container.
Kibele teaches a package comprising a closed container defining an interior space therein (see paragraph 62, “the container 61 is closed”), a product within the interior space (paragraph 42; “foodstuffs”).  In view of Kibele teaching that the materials can release a gas, there would have been a reasonable expectation of some headspace formed within the container that is not occupied by the product.  This would further have been obvious in view of Kibele teaching a closed package (see figure 9), 
If it could have been construed that Kibele was not specific in teaching a headspace that is not occupied by the product, then it is noted that Machado teaches sealed containers that have a headspace (see figure 5 and 8) and where an active agent that can release an antimicrobial gas is placed within the container (see paragraph 44 - “release at least one agent… and thus further modify the atmosphere of the MAP to gain the desired effect… Additionally, the releasing device… control a release of chlorine dioxide for sanitation of the contents…”).  Wood further teaches packages for fruits and vegetables (see figures 2, 3; paragraph 125) where a chlorine dioxide can be released (paragraph 52) into the headspace, where water vapor in the headspace can cause the active ingredient to be released (see paragraph 151).
Since Kibele already teaches an active agent that can release an antimicrobial agent in the form of a gas and where the release is due to moisture (paragraph 26, 28); and since Kibele also teaches packaging respiring fruits and vegetables (paragraph 31), to thus modify Kibele and to provide a headspace that is not occupied by the product would have been obvious to one having ordinary skill in the art, for the purpose providing the space for allowing the gas to be distributed throughout the container so as to provide disinfection to the contents within the package as well as for using the 
Further regarding the antimicrobial agent, Kibele teaches that the active agent can be an antimicrobial agent (paragraph 22) that can be released as a gas (see paragraph 34).  Kibele further teaches that the antimicrobial releasing agent can be provided in an entrained polymer article (see paragraph 5, 6 24), located within the interior space (see figures 4, 6), the entrained polymer article comprising a monolithic material (see paragraph 18, 20, 51) that includes a base polymer (see paragraph 18, 51, “base polymer 25”), the antimicrobial releasing agent (paragraph 51, “active agent 35” which can be an antimicrobial releasing agent) and a channeling agent (see paragraph 51, “channeling agent 35”), wherein the monolithic material features channels through the entrained polymer formed of the channeling agent (see paragraph 18, and the figures which show the channels; figure 2, item 35 for example).
Claim 1 differs from Kibele in specifically reciting that the antimicrobial releasing agent releases chlorine dioxide into the headspace and where the antimicrobial releasing agent comprises an alkaline metal chlorite.
It is noted however, that Annous teaches that it has been desirable to release chlorine dioxide into sealed packages (see paragraph 2) for killing microorganisms on a food item (see paragraph 2), where gaseous chlorine dioxide has the ability to penetrate and inactivate human pathogens attached to hard-to-reach sites on produce surfaces (see paragraph 4), such as salmonella (see paragraph 10).  Annous further teaches active packaging that releases chlorine dioxide as desired (see paragraph 8, 9).  Speronello further teaches compositions for controlled release of chlorine dioxide gas, 
Regarding claim 4, Kibele, Annous and Speronello all teach the product can be a food product.
Regarding claim 6, Annous teaches that the moisture released from the respiration of the produce can act on the antimicrobial release agent to generate chlorine dioxide over time (see paragraph 17).  Since Kibele already teaches moisture activated antimicrobial release agents, to thus modify the combination and to use the moisture generated from the product to release the antimicrobial agent would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional expedients for activating a moisture activated release agent.
Regarding claim 9, Kibele teaches a closed container, and thus teaches a base with one or more sidewalls extending vertically from the base leading to a top opening.  Since Kibele teaches that the containers are closed containers (paragraph 62), it would 
Regarding claim 11, which recites that the antimicrobial releasing agent is in a powdered form, it is noted that Speronello teaches a powdered mixture (see column 7, lines 41-47).  Kibele already teaches that the active agent can be particles or in particulate form (see paragraph 13) such that modification to use another particular form such as a powdered form would have been obvious to one having ordinary skill in the art for the purpose of providing controlled release of chlorine dioxide gas.
Regarding claim 12, Speronello teaches a catalyst such as sulfuric acid mixed with metakaolin, which would have been known to one having ordinary skill in the art to be calcined clay (see column 9, lines 42-15).  Speronello also teaches hydrous clays such as bentonite (see column 5, lines 3-6) and acidified clays (column 4, line 13) contacted with acids such as sulfuric acid (column 5, lines 15).  Speronello also teaches the powder can include a humidity trigger, such as calcium chloride (column 5, lines 8-10; column 5, lines 26-27; column 6, lines 65-66).  This is similar to applicant’s specification which discloses sulfuric acid clay as a catalyst and calcium chloride as a humidity trigger.  Therefore, the combination teaches the antimicrobial releasing agent is a mixture that further comprises at least one catalyst and at least one humidity trigger. 
Regarding claim 13, which recites that the interior space has a volume of from 0.5 to 10 L, it is noted that the particular volume of the container would have been an obvious function of the specific type and quantity of the food product placed therein, and would thus have been an obvious matter of engineering and/or design choice.
Regarding claim 14, it is noted that Annous teaches food such as strawberries (see paragraph 61) and further teaches fruits and vegetables that can be cut, peeled, sliced (see paragraph 25).  The combination clearly teaches the product is a food product and can be various respiring fruits, such that the particular type of food that was to be exposed to the chlorine dioxide generating would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design.  That is, since the art already teaches the use of chlorine dioxide releasing agents for disinfecting fruits and vegetables, the particular conventional type of fruit or vegetable that one having ordinary skill in the art would have desired to be packaged within the container would have been obvious.
Regarding claim 27, the combination as applied to claims 1 and 6 above teach the structure of the package as recited in claim 27.  Kibele also teaches that the entrained polymer article comprises a monolithic material (paragraph 18).  Because Annous teaches that fruit can respire and release water vapor, the combination also teaches moisture present in the interior space to activate the release of the antimicrobial gas.
Further regarding claim 27, the combination as applied to claim 1 further suggest the entrained polymer comprising an antimicrobial releasing agent comprising an alkaline metal chlorite, where the antimicrobial releasing agent is capable of releasing 
Claim 31 is rejected for the reasons discussed above with respect to claims 1 and 6.
Regarding claim 37, Figure 9 of Kibele teaches an upper surface of the package that contains the entrained polymer article.  Figure 9 could be construed as teaching a “cover” having the entrained polymer.  In any case, Machado further teaches on figure 8, item 222 that a cover provided to close the container can have the gas generating article (figure 8, item 240) thereon; and where said gas generating article can produce chlorine dioxide (paragraph 44).  In view of these teachings, and since Kibele essentially teaches that the entirety of the interior surface of the closed package can have the entrained polymer article, to thus modify Kibele and to also include the entrained polymer article on the cover would have been obvious to one having ordinary skill in the art for the purpose of providing the gas generating article around the entirety of the product and package interior space.
Regarding claim 38, it is noted that in view of Machado, the combination teaches the cover is a lid.  As shown in Kibele’s figures, the entrained polymer article is seen to be incorporated into the packaging walls, and to thus similarly incorporate the entrained polymer article into the lid would have been obvious to one having ordinary skill in the art for the purpose of providing the gas generating article around the entirety of the product and package interior space.
Regarding claims 39 and 40, Kibele teaches the channeling agent being present at 5wt% (see at least, example 1, paragraph 75).

Claims 2, 3, 22, 23, 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 and 31 above, which relies in Kibele (WO 2014152539) as the primary reference, and in further view of Barenberg (US 5980826).
Regarding claim 2, the combination teaches removal of contaminants from the food product, and thus suggests the product is contaminated by at least one type of pathogen.  
Regarding the limitation of, “the antimicrobial releasing agent providing a controlled release of chlorine dioxide gas to effectuate after a span of 13 days from when the product is provided within the interior space and under storage conditions of 7°C, at least a 2 log base 10 reduction in colony forming units per gram of the at least one type of pathogen,” it is noted that Annous teaches removal of pathogens such as salmonella (paragraph 45) and Speronello teaches that the concentrations produced can be 0.001-1000ppm and where the gas can be released for 13 days (see the figures which show a span of about 350 hours (i.e. 14.5 days)).  
It is further noted that Barenburg teaches that the chlorine dioxide gas could be released over one to 200 days (see column 12, lines 57-63).  Barenburg also teaches a maximum initial loading of 10-20ppm chlorine dioxide where higher loadings can be used to increase the maximum initial concentration and prolong the release (see column 27, lines 44-57).  
To thus modify the combination and to control the quantity of the antimicrobial release agent so as to extend the period of time that the chlorine dioxide would be 
Regarding claim 3, in view of Annous, the combination teaches Salmonella as one of the pathogens (see Annous paragraph 45). 
Regarding claim 22, the combination as applied to claim 2 has been incorporated herein to teach releasing an antimicrobial agent in a sufficient amount to release the chlorine dioxide gas at a concentration of from 8 to 15 ppm for a period of 13 days.  That is, the combination already teaches extended release of chlorine dioxide gas, such that to provide a particular loading of the antimicrobial release agent to achieve a concentration of 8-15ppm for 13 days would have been obvious to one having ordinary skill in the art, as a matter of routine experimentation. 
Regarding claim 23, Annous teaches bananas and potatoes, for example, on paragraph 25. Providing such fruit as minimally processed would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design.  It is noted that patentability is not seen to be predicated on the particular minimal processing that was imparted.  For example, it would have been obvious to one having ordinary skill in the art that a peeled potato could be construed as minimally processed.
Claims 32 and 36 are rejected for the reasons already discussed above with respect to claims 2 and 22.


Claims 5, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 2 and 31 above, which relies in Kibele (WO 2014152539) as the primary reference, and in further view of Mahovic et al. (“Applications of Chlorine Dioxide Gas for Control of Bacterial Soft Rot in Tomatoes.”) and Barenberg (US 5980826).
Regarding claim 5, it is noted that the combination as applied to claim 2 teaches controlled release to inhibit pathogens.  
Regarding the effect of chlorine dioxide on organoleptic properties, it is noted that it would have been obvious to one having ordinary skill in the art to prevent the chlorine dioxide from affecting the organoleptic properties of the food product.  
Nonetheless, Mahovic et al. further teach that high doses of chlorine dioxide can cause bleaching of the fruit (see at least, the abstract: highest doses of ClO2, 88 mg/24 h or99 mg/2 h, became bleached). To thus modify the combination and to ensure that the organoleptic properties, such as coloration, were not degraded would have been obvious to one having ordinary skill in the art for the purpose of preventing the chlorine dioxide from affecting the qualities of the food.
Regarding claim 33, it is noted that the claim is rejected for the reasons already discussed above with respect to claim 5 above, and in further view of the reasons presented above with respect to claims 2 and 22.
Regarding Claim 35 in view of Annous, the combination teaches Salmonella as one of the pathogens (see Annous paragraph 45).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies in Kibele (WO 2014152539) as the primary reference, and in further view of Wellinghoff (US 20080026029).
Regarding claim 8, Kibele teaches that the entrained polymer can be part of the construction of rigid containers, as a plug inserted into the interior of the container (paragraph 42), but can also be a liner that can conform to an interior of the container, or can be simultaneously co-molded with the container body (see paragraph 43).  Paragraph 44 teaches that the entrained polymer can be used to form an entrained polymer sheet.  This is seen to suggest that the entrained polymer can be provided as a film.
Claim 8 differs in specifically reciting that the film has a thickness of 0.1mm to 1mm. 
However, Wellinghoff teaches that pellets having a gas releasing powder (paragraph 111) can be formed into a film that has a thickness of 10 mil (see paragraph 112).  Wellinghoff teaches powders incorporated into forming various thermoplastic articles (paragraph 59) and where the powders can generate gas (see paragraph 64) for releasing chlorine dioxide sufficient to eliminate bacteria fungi, molds etc (paragraph 9).  Wellinghof’s teachings of a film a thickness of 10 mil equates to a thickness of 0.25mm.  
To thus modify Kibele who already teaches various forms of the entrained polymer provided as a film, and to use a thickness of 0.25mm for instance, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventional thicknesses of films that can generate and release gas therefrom.

Claims 10 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 9 and 27 above, which relies in Kibele (WO 2014152539) as the primary reference, and in further view of Wellinghoff (US 20080026029) and Shelley (US 20090067760).
Regarding claim 10, Kibele teaches that the entrained polymer can be part of the construction of rigid containers, as a plug inserted into the interior of the container (paragraph 42), but can also be a liner that can conform to an interior of the container, or can be simultaneously co-molded with the container body (see paragraph 43).  Paragraph 44 teaches that the entrained polymer can be used to form an entrained polymer sheet.  This is seen to suggest that the entrained polymer can be provided as a film.
Claim 10 differs in specifically reciting that the film has a thickness of 0.1mm to 1mm. 
However, Wellinghoff teaches that pellets having a gas releasing powder (paragraph 111) can be formed into a film that has a thickness of 10 mil (see paragraph 112).  Wellinghoff teaches powders incorporated into forming various thermoplastic articles (paragraph 59) and where the powders can generate gas (see paragraph 64) for releasing chlorine dioxide sufficient to eliminate bacteria fungi, molds etc (paragraph 9).  Wellinghof’s teachings of a film a thickness of 10 mil equates to a thickness of 0.25mm.  
To thus modify Kibele who already teaches various forms of the entrained polymer provided as a film, and to use a thickness of 0.25mm for instance, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or 
Further regarding claim 10, Kibele (figures 4-6) teach at least one sidewall, the at least one sidewall having a sidewall midline that is equidistant from the base and the opening.  That is, the sidewalls would necessarily have had a midline that is equidistant from the base and the opening.  While Kibele does not specify for example, if the container is the figures has multiple sidewalls or a single (tubular) sidewall, modification of Kibele to use any shape of container with sidewalls would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.  The liner as shown in figure 6 is seen to be disposed on the container sidewall.
Claim 10 differs in specifically reciting, “the film being disposed on at least one sidewall,” and “the film having a film midline that is equidistant from a top edge and a bottom edge of the film, wherein the film midline is located at least as high as the sidewall midline.”
It is noted however that using separate elements for the film shown in figure 6 of Kibele for the bottom and the sidewalls would have resulted in each container sidewall having its own entrained polymer film positioned therein.  As the entrained polymer film matches the interior dimensions of the container sidewall, it would have been obvious to one having ordinary skill in the art that the entrained polymer film would have had a midline that would have been as high as the container sidewall midline.  In any case, it is further noted that Machado teaches in figure 8, that the gas generating agent can be positioned on the container sidewall, near a midpoint of the container sidewall.  Wood similarly teaches a gas generating article positioned on a container sidewall, where the 
Regarding claim 30, the combination applied to claim 10 is incorporated herein.  A gas generating film as taught by the combination would necessarily have had a midline equidistant from a top and bottom edge of the film.  Machado, Wood and Shelley further show embodiments that further evidence this concept.  The combination as applied to claim 10 also teaches that the film midline is located at least as high as the sidewall midline.

Response to Arguments
The Declaration filed October 12, 2020 has been considered but is not seen to be sufficient to overcome the rejections.
On paragraph 15, the Declaration discusses comparative results of the Applicant’s formulation to Control A and Control B.  However, Applicant’s formulation 
In view of the above, the urgings on paragraph 16-17 directed to unexpected results are not persuasive to overcome the rejections of record.

On pages 8-9 of the response, Applicant urges that paragraph 22 and 34 of Kibele is a broad characterization which does not explicitly refer to any specific antimicrobial agent that releases a gas; and the only actual examples of antimicrobials are quaternary ammonium compounds, which are not known to release gas, but rather provide antimicrobial activity to pathogens by contact when in solid or liquid form.
This is understood, however, it would have been obvious to one having ordinary skill in the art that Kibele clearly encompassed that the active agent can include releasing materials, and where the releasing materials can be in the form of a gas, and where the active agent can be an antimicrobial agent (paragraph 34).  Paragraph 61 further teaches that the releasing material can release a gas.  Therefore, there is seen to be a suggestion in Kibele that the active agent can encompass releasing a gas antimicrobial agent.

On page 10 of the response, Applicant urges that there is no teaching in any paragraph of Kibele relating to antimicrobial materials that release compounds and specifically release chlorine dioxide gas.  Applicant further urges that Kibele does not suggest a polymer composition with an alkaline metal chlorite active would succeed in controlling the release and presence of chlorine dioxide gas in the headspace of the 
It is noted however, as discussed above, that Kibele is seen to suggest and encompass an active agent that can release material in the form of a gas and where the material can serve as an antimicrobial.  By suggesting releasing aromatic medicines (see paragraph 34), Kibele is seen to reasonably suggest to one having ordinary skill in the art, that the active agent can be an antimicrobial released in the form of a gas.  It is further noted that Kibele also teaches a similar channeling agent as disclosed by applicant, such a polyethylene glycol (see paragraph 84 of Kibele).  Kibele also teaches that the channeling agent can be used for releasing material into the package (see paragraph 3).  Furthermore, Kibele has not been relied on to teach the specific type of gas that would have been released, nor the specific antimicrobial composition.  In this regard, it is noted that Annous evidences that it has been desirable to use chlorine dioxide gas for its antimicrobial properties within a food package.  Annous teaches generating chlorine dioxide gas (see at least, paragraph 11).  Furthermore, Speronello evidences a polymer composition that comprises an alkaline metal chlorite (see at least, the abstract) for controlled release of chlorine dioxide gas for sanitizing foodstuffs.  As Kibele already teaches that the polymer composition including a channeling agent can include antimicrobial agents that can be released as a gas, one having ordinary skill in the art would have been motivated by Speronello and Annous to use an alkaline metal chlorite that release chlorine dioxide for the known purpose of releasing an antimicrobial agent for sanitizing food within a package.  It is further noted that Kibele teaches a 

On pages 10-11 of the response, regarding the Machado reference, Applicant urges that the reference is directed to a sachet or pouch for release of an antimicrobial agent and therefore does not teach or suggest the antimicrobial releasing entrained polymer compositions or packages as claimed.
It is noted however, that the rejection does not rely on Machado for teaching the specific polymer composition, but rather to show that it would have been obvious to one having ordinary skill in the art to provide a headspace in order for the gas to be released within the packaging and to provide the antimicrobial properties effected by the gas.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On pages 11-12 of the response, regarding Kibele, Applicant urges that the reference is directed to desiccants and makes no suggestion of antimicrobial releasing agents that can release gas upon contact with moisture and no suggestion is made to use an antimicrobial to disinfect fruits or vegetables.
These arguments are not persuasive.  As discussed above, Kibele clearly evidences on paragraph 34 that the polymer composition encompassed active agents that are releasing materials, which can release antimicrobials in the form of solid, gel, liquid or gas.  Paragraph 34 even discusses releasing aromatic medicines and air-borne active chemicals, which further suggest an active gas.  As such, it would have been obvious to one having ordinary skill in the art that Kibele also encompassed antimicrobials that are released as a gas from the active agent.  Regarding the release of gas upon moisture, Kibele already teaches that the entrained polymer can absorb or allow moisture to enter (see at least, paragraph 52, 61) and Speronello teaches moisture activated release of chlorine dioxide gas (see at least, the abstract).  Annous also evidences the use of moisture released from the food product triggering the antimicrobial agent to release chlorine dioxide gas. 

On page 13 of the response, Applicant urges that Wood cites chlorine dioxide as one of hundreds of potential active compounds and provides no teaching, suggestion or motivation to release the chlorine dioxide gas as an antimicrobial agent.
It is noted however, that Wood was only further relied on to evidence that it has been notoriously conventional in the art to expose packaged fruits and vegetables to chlorine dioxide released into the headspace of the package.  

On page 14 of the response, Applicant urges that none of the references teach or suggest any structural or chemical mode of action to accomplish incorporation of chlorine dioxide releasing agents into polymer compositions or packages.
This argument is not persuasive.   As discussed above, Kibele is seen to suggest a monolithic material comprising a polymer base, with an active agent that can release a gas, and a channeling agent.  While Kibele is not specific as to the active agent that can release a gas, Speronello clearly teaches a similar type of composition, where the active agent can be an alkaline metal chlorite that indeed releases chlorine dioxide gas for providing antimicrobial properties to the package; and where water vapor can be used to release the chlorine dioxide gas (see for example, column 8, lines 8-17).  It is further noted that the combination teaches the same antimicrobial releasing agent and therefore would also have released the agent by reaction of moisture.
On page 15 of the response, Applicant urges that Annous only discloses gas releasing items composed of separate layers of materials and does not suggest how to make a workable material that releases chlorine dioxide gas at a desired time without separate discrete layers; and Annous does not disclose the claimed entrained polymer composition.
However, the reference was not relied on to teach the specific gas releasing composition and entrained polymer composition, but rather, was relied on to teach that it has been desirable in the art of providing active antimicrobial packaging, to provide the release of chlorine dioxide gas into a sealed package, where the generation of the gas can be via moisture.  Speronello similarly teaches the generation of chlorine dioxide gas due to moisture (see at least, the abstract).

On page 17 of the response, Applicant urges a person skilled in the art, would not find any teaching in the Speronello reference relating to entrained polymer compositions or packages.
It is noted however, that Kibele already teaches entrained polymer compositions and packages and where the polymer composition can include an antimicrobial gas releasing agent.  Speronello was relied on to teach the particular type of antimicrobial agent that can be used: in particular, an antimicrobial agent comprising an alkaline metal chlorite, a catalyst and a humidity trigger as a mixture.  Regarding the composition being extruded or injection molded as practiced by Applicant, it is further noted that Kibele already teaches extrusion or injection molding the polymer composition (paragraph 39).

On page 18 of the response, Applicant urges that Speronello does not make any teaching or suggestion to incorporate metal chlorites into polymer compositions and the combined teachings do not suggest the compositions of Speronello can be readily incorporated into a monolithic polymer composition that can be configured to modulate the release of chlorine dioxide gas.
It is noted however, that Kibele already teaches the use of the polymer composition to provide a controlled environment within a sealed container (see paragraph 42).  Kibele also evidences using “gas releasing materials” on paragraph 61 and further teaches antimicrobials as the releasing materials - thus suggesting releasing an antimicrobial gas.  The reference also envisions the polymer composition being used for controlled exposure times (see paragraph 32).  Therefore, to use this same concept 

Further on page 18 of the response, Applicant urges that too little chlorine dioxide gas would be ineffective in some applications and too much may adversely affect the quality of the product.
It is initially noted that it would have been obvious to one having ordinary skill in the art to control the amount of chlorine dioxide gas that was released in the package.  Furthermore, it is noted that the claims do not provide any specificity with respect to the polymer composition.  Regarding the channeling agent, Kibele teaches a channeling agent being present in an amount of at least 2% and where the active agent can be present within the channels (see the figures).

Applicant’s remarks on page 19 reiterate those points presented in the Declaration.
These remarks are not sufficient to overcome the rejection, as discussed above with respect to the Declaration.

On page 21 of the response, Applicant’s remarks regarding claim 6 reiterate those remarks presented above, and are not persuasive for the reasons discussed 

On pages 21-23 of the response, Applicant reiterates the remarks presented above with respect to the remaining rejections.
These arguments are not sufficient for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792